UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 333-85850 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, North Carolina 28203 (Address of principal executive offices)(Zip code) Steven Scruggs 1031 South Caldwell Street, Suite 200 Charlotte, North Carolina 28203 (Name and address of agent for service) Copies to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street Suite 1700 Columbus, Ohio 43215 Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record QRSVX Arden Group Inc Ticker Symbol: ARDNA CUSIP: Record Date: 4/9/2012 Meeting Date: 5/30/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Romick FOR ALL ISSUER FOR ALL WITH 2 Ratify selection of Moss Adams LLP as independent registered FOR ISSUER FOR WITH public accounting firm of the company Atrion Corporation Ticker Symbol: ATRI CUSIP: Record Date: 3/29/2012 Meeting Date: 5/18/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Morgan Jr. FOR ISSUER FOR WITH 2 Ratification of appointment of Grant Thornton LLP as company's FOR ISSUER FOR WITH independent accountant for 2012 3 Advisory vote to approve executive officer compensation FOR ISSUER FOR WITH Books-A-Million Inc Ticker Symbol: BAMM CUSIP: Record Date: 3/23/2012 Meeting Date: 5/22/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Anderson and Bruno FOR ALL ISSUER FOR ALL WITH 2 Advisory approval of the compensation of our named executive FOR ISSUER FOR WITH officers 3 To ratify appointment of Ernst & Young llp as independent FOR ISSUER FOR WITH registered public accounting firm. The Cato Corp Ticker Symbol: CATO CUSIP: Record Date: 3/27/2012 Meeting Date: 5/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Cato, Meckley, Patrick FOR ALL ISSUER FOR ALL WITH 2 Ratify the selection of Pricewaterhousecoopers LLP as the FOR ISSUER FOR WITH independent auditor for year ending 2/2/13 3 In discretion, proxies are authorized to vote upon other business FOR ISSUER FOR WITH as may properly come before the meeting or any adjournments thereof. Cleco Corporation Ticker Symbol: CNL CUSIP: 12561W105 Record Date: 3/1/2012 Meeting Date: 4/27/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Garrett, King, and Stewart Jr FOR ALL ISSUER FOR ALL WITH 2 Ratify the audit committee's appointment of FOR ISSUER FOR WITH PricewaterhouseCoopers LLP as the independent registered public accounting firm for fiscal year ending Dec 31, 2012 3 Approve the compensation of executive officers FOR ISSUER FOR WITH 4 Require Cleco to issue a sustainability report AGAINST SHAREHO AGAINST WITH Cubic Corporation Ticker Symbol: CUB CUSIP: Record Date: 12/30/2011 Meeting Date: 2/28/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Walter J. Zable, Walter C. Zable, Bruce Blakley, William FOR ALL ISSUER FOR ALL WITH Boyle, Edwin Guiles, Robert Sullivan, and John Warner Jr 2 Confirm Ernst & Young LLP as independent public accountants FOR ISSUER FOR WITH of the corporation for fiscal year 2012 3 To approve by non-binding vote, executive compensation FOR ISSUER FOR WITH Darling International Inc Ticker Symbol: DAR CUSIP: Record Date: 3/13/2012 Meeting Date: 5/8/2012 Proposal # Proposal Vote Author MRV Vs Mgmt Elect director Stuewe FOR ISSUER FOR WITH Elect director Albrecht FOR ISSUER FOR WITH Elect director Ewing FOR ISSUER FOR WITH Elect director Macaluso FOR ISSUER FOR WITH Elect director March FOR ISSUER FOR WITH Elect director Rescoe FOR ISSUER FOR WITH Elect director Urbut FOR ISSUER FOR WITH 2 Ratify the selection of KPMG LLP as the independent registered FOR ISSUER FOR WITH public accounting firm for fiscal year ending Dec 29, 2012 3 Approve named executive officer compensation FOR ISSUER FOR WITH 4 Approve the 2012 Omnibus incentive plan FOR ISSUER FOR WITH Ducommun Incorporated Ticker Symbol: DCO CUSIP: Record Date: 3/12/2012 Meeting Date: 5/2/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Conese Jr, Crosby Jr, Reardon. FOR ALL ISSUER FOR ALL WITH 2 Advisory resolution on named executive compensation FOR ISSUER FOR WITH 3 Ratification of selection of Pricewaterhousecoopers LLP as FOR ISSUER FOR WITH independent accountants DST Systems Inc Ticker Symbol: DST CUSIP: Record Date: 3/9/2012 Meeting Date: 5/8/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Bryan, Liss, Reed FOR ALL ISSUER FOR ALL WITH 2 Ratification of independent registered public accounting firm FOR ISSUER FOR WITH 3 Advisory resolution to approve name officer compensation FOR ISSUER FOR WITH Endurance Specialty Holdings LTD Ticker Symbol: ENH CUSIP: G30397106 Record Date: 3/9/2012 Meeting Date: 5/10/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Edurance Specialty Holdings LTD Directors Carlsen, Cash, FOR ALL ISSUER FOR ALL WITH Jewett, Raver, and Endurance Specialty Insurance LTD directors Cash, Col, Jewett, and Endurance Worldwide Holdings Limited directors Barlow, Bolinder, Cash, Minshall, O'Neill, and Endurance Worldwide Insurance Limited directors Barlow, Bolinder, Cash, Minshall, and O'Neill 2 Appointment of Ernst & Young Ltd as the independent registered FOR ISSUER FOR WITH public accounting firm for year ending 12/31/12 and authorization of Board of Directors acting through the audit committee to set the fees for Ernst & Young Ltd 3 Non-binding advisory vote to approve the compensation of the FOR ISSUER FOR WITH executive officers 4 Approve the amendment of the Company's Amended and FOR ISSUER FOR WITH Restated Bye-laws. Approve the amendment of the Company's Amended and Restated Bye-laws. Graco Inc Ticker Symbol: GGG CUSIP: Record Date: 2/21/2012 Meeting Date: 4/20/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Carroll, Eugster, Van Sant FOR ALL ISSUER FOR ALL WITH 2 Ratification of appointment of Deloitte & Touche LLP as the FOR ISSUER FOR WITH independent registered public accounting firm 3 Approval of the compensation paid to the named executive FOR ISSUER FOR WITH officers as disclosed in the proxy statement. 4 Increase in authorized shares for the employee stock purchase plan FOR ISSUER FOR WITH 5 Incentive bonus plan FOR ISSUER FOR WITH 6 Adopt majority voting for the election of directors FOR SHAREHO AGAINST AGAINST Chart Industries Inc Ticker Symbol: GTLS CUSIP: 16115Q308 Record Date: 3/27/2012 Meeting Date: 5/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Thomas, Brown, Goodrich, Krablin, Press, Tidwell, Williams FOR ALL ISSUER FOR ALL WITH 2 Ratification of selection of Ernst & Young LLP as the company's FOR ISSUER FOR WITH independent registered public accounting firm 3 Approval of the company's executive compensation. AGAINST ISSUER FOR AGAINST 4 Approval and adoption of Chart Industries amended and restated FOR ISSUER FOR WITH 2009 omnibus equity plan. Harleysville Group Inc. Ticker Symbol: HGIC CUSIP: Record Date: 2/29/2012 Meeting Date: 4/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Adopt agreement and plan of merger, dated as of 9/28/11, by FOR ISSUER FOR WITH and among Nationwide Mutual Insurance company, Harleysville Mutual Insurance company, National Sub Inc, and Harleysville Group Inc. 2 To approve on a non-binding advisory basis, compensation that FOR ISSUER FOR WITH may be received by certain named executive officers of Harleysville Group Inc in connection with the merger. Horace Mann Educators Corporation Ticker Symbol: HMN CUSIP: Record Date: 3/26/2012 Meeting Date: 5/23/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Futrell FOR ISSUER FOR WITH 1B Elect Hasenmiller FOR ISSUER FOR WITH 1C Elect Keckman FOR ISSUER FOR WITH 1D Elect Helow FOR ISSUER FOR WITH 1E Elect Shaheen FOR ISSUER FOR WITH 1F Elect Steinbecker FOR ISSUER FOR WITH 1G Elect Stricker FOR ISSUER FOR WITH 1H Elect Wright FOR ISSUER FOR WITH 2 Approval of amendment to Horace Mann Educators corporation FOR ISSUER FOR WITH 2010 comprehensive executive compensation plan which will make 202 mil additional shares available under plan and will include fungible share pool 3 Ratification of appointment of KPMG LLP as independent FOR ISSUER FOR WITH registered public accounting firm as auditor for year ending 12/31/12 4 Approval of advisory resolution on named executive officers FOR ISSUER FOR WITH compensation Hurco Companies Inc Ticker Symbol: HURC CUSIP: Record Date: 1/11/2012 Meeting Date: 3/15/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Cruickshank, Doar, James, Mazza, Niner, Porter, Sivanesan, FOR ALL ISSUER FOR ALL WITH Strackbein. 2 Executive compensation FOR ISSUER FOR WITH 3 Appointment of Ernst & Young LLP as independent registered FOR ISSUER FOR WITH public accounting firm for fiscal year ending Oct 31, 2012 Imation Corp Ticker Symbol: IMN CUSIP: 45245A107 Record Date: 3/5/2012 Meeting Date: 5/2/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Lucas, Matthews III, and Stevens. FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of pricewaterhousecoopers as independent FOR ISSUER FOR WITH registered public accounting firm for fiscal 2012 3 Approval of the compensation of company's named executive officers FOR ISSUER FOR WITH Imperial Sugar Company Ticker Symbol: IPSU CUSIP: Record Date: 1/24/2012 Meeting Date: 3/22/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Sheptor FOR ISSUER FOR WITH 1B Elect Sweeney FOR ISSUER FOR WITH 2 Ratify appointment of Deloitte & Touche LLP as company's FOR ISSUER FOR WITH independent registered public accounting firm for fiscal year ending Sept 30, 2012 3 Approve compensation paid to company's named executive FOR ISSUER FOR WITH officers as disclosed pursuant to item 402 of regulation s-k, including the compensation discussion and analysis, compensation tables and narrative discussion. 4 In their discretion, upon such other matters that may properly FOR ISSUER FOR WITH come before the meeting or come adjournment or adjournments thereof. Janus Capital Group Inc Ticker Symbol: JNS CUSIP: 47102X105 Record Date: 3/1/2012 Meeting Date: 4/26/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Approval of an amendment to the Janus Capital Group Inc FOR ISSUER FOR WITH certificate of incorporation to provide for the annual election of directors 2a Elect director Armour FOR ISSUER FOR WITH 2b Elect director Fredericks FOR ISSUER FOR WITH 2c Elect director Kochard FOR ISSUER FOR WITH 3 Ratify appointment of Deloitte & Touche LLP as the Janus FOR ISSUER FOR WITH Capital Group Inc independent auditor for fiscal year 2012 4 Approval and adoption of an amendment to the Janus Capital FOR ISSUER FOR WITH Group Inc 2010 long term incentive stock plan 5 Compensation of the named executive officers FOR ISSUER FOR WITH 6 Vote for Independent Chairman policy AGAINST SHAREHO AGAINST WITH MGE Energy Inc Ticker Symbol: MGEE CUSIP: 55277P104 Record Date: 3/21/2012 Meeting Date: 5/22/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Nevin and Wolter FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of PricewaterhouseCoopers LLP for fiscal FOR ISSUER FOR WITH year 2012 Owens & Minor Inc Ticker Symbol: OMI CUSIP: Record Date: 3/6/2012 Meeting Date: 4/27/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Acuff Jr, Broaddus Jr, Fogg, Gerdelman, Lewis, Minor III, FOR ALL ISSUER FOR ALL WITH Moore, Rogers, Sledd, Smith, Whittemore 2 Ratify KPMG LLP as company's independent registered public FOR ISSUER FOR WITH accounting firm for 2012 3 Executive compensation FOR ISSUER FOR WITH Oshkosh Corp Ticker Symbol: OSK CUSIP: Record Date: 12/6/2011 Meeting Date: 1/27/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Donnelly, Grebe, Hamilton, Hempel, Kenne, Medvin, FOR ALL ISSUER FOR ALL WITH Mosling, Omtvedt, Palmer, Shiely, Sim, Szews, Wallace 2 Ratification of appointment of Deloitte & Touche LLP an FOR ISSUER FOR WITH independent registered public accounting firm, as the company's independent auditors for the year 2012 3 Approval by advisory vote of the company's executive compensation FOR ISSUER FOR WITH 4 Approval of amendment and restatement of 2009 incentive stock FOR ISSUER FOR WITH and awards plan 5 Consideration of a shareholder proposal, if properly presented, to AGAINST SHAREHO AGAINST WITH permit shareholder action by less than unanimous written consent Piedmont Natural Gas Company Inc Ticker Symbol: PNY CUSIP: Record Date: 1/3/2012 Meeting Date: 3/8/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Burton, Harris, Harwell Jr, and Shi FOR ALL ISSUER FOR ALL WITH 2 Ratification of appointment of Deloitte & Touche LLP as the FOR ISSUER FOR WITH company's independent registered public accounting firm for fiscal year 2012 3 Approval of amendments to the company's restated articles of FOR ISSUER FOR WITH incorporation to reduce supermajority voting thresholds 4 Approval of amendments to the company’s amended and restated FOR ISSUER FOR WITH bylaws to reduce supermajority voting thresholds 5 Advisory vote on executive compensation FOR ISSUER FOR WITH Proassurance Corp Ticker Symbol: PRA CUSIP: 74267C106 Record Date: 3/23/2012 Meeting Date: 5/16/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Gorrie, Tersigni, Spinosa, Wilson Jr, McMahon Jr. FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of Ernst & Young as independent auditors FOR ISSUER FOR WITH 3 Approve compensation of named executive officers FOR ISSUER FOR WITH 4 Such other business as may properly come before the meeting or FOR ISSUER FOR WITH any adjournment thereof Robbins & Myers, Inc. Ticker Symbol: RBN CUSIP: Record Date: 11/16/2011 Meeting Date: 1/5/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Giromini, Kirk, Wallace. FOR ALL ISSUER FOR WITH 2 Approval of amended and restated Robbins & Myers, Inc. senior FOR ISSUER FOR WITH executive annual cash incentive plan 3 Approval of the appointment of Ernst & Young LLP as FOR ISSUER FOR WITH independent auditors for year ending August 31, 12. 4 Approval in advisory vote of the compensation paid to company's FOR ISSUER FOR WITH named executive officer. RLI Corp Ticker Symbol: RLI CUSIP: Record Date: 3/6/2012 Meeting Date: 5/3/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Ahlmann, Allen, Baily, Graham, Lenrow, Linke, FOR ALL ISSUER FOR ALL WITH McPheeters, Michael, Viets 2 Approve the appointment of KPMG LLP as the company's FOR ISSUER FOR WITH independent registered public accounting firm. 3 Approve the advisory resolution on executive compensation FOR ISSUER FOR WITH RadioShack Corp Ticker Symbol: RSH CUSIP: Record Date: 3/20/2012 Meeting Date: 5/17/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Abernathey FOR ISSUER FOR WITH 1B Elect Belatti FOR ISSUER FOR WITH 1C Elect Dobson FOR ISSUER FOR WITH 1D Elect Feehan FOR ISSUER FOR WITH 1E Elect Gooch FOR ISSUER FOR WITH 1F Elect Lockhart FOR ISSUER FOR WITH 1G Elect Messman FOR ISSUER FOR WITH 1H Elect Plaskett FOR ISSUER FOR WITH 1I Elect Woodbury FOR ISSUER FOR WITH 2 Ratification of appointment of Pricewaterhousecoopers LLP as FOR ISSUER FOR WITH independent registered public accounting firm of RadioShack corp to serve for 2012 3 Non-Binding vote to approve executive compensation AGAINST ISSUER FOR AGAINST Sanderson Farms Inc Ticker Symbol: SAFM CUSIP: Record Date: 12/27/2011 Meeting Date: 2/16/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Baker III, Bierbusse, Cockrell FOR ALL ISSUER FOR ALL WITH 2 Ratification of the selection of Ernst & Young LLP as the FOR ISSUER FOR WITH company's independent registered public accounting firm for the fiscal year ending Oct 31, 2012 South Jersey Industries Inc Ticker Symbol: SJI CUSIP: Record Date: 2/27/2012 Meeting Date: 4/20/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Bracken, Campbell, Hartnett-Devlin, Fortkiewicz, Graham, FOR ALL ISSUER FOR ALL WITH Higgins III, Holzer, Petrowski 2 Approve nonbinding advisory vote on executive compensations FOR ISSUER FOR WITH 3 Approve executive management incentive compensation plan FOR ISSUER FOR WITH 4 Approve the Sourth Jersey Industries Inc 1997 stock based comp plan FOR ISSUER FOR WITH 5 To ratify the appointment of Deloitte & Touche llp as FOR ISSUER FOR WITH independent registered public accounting firm for 2012 Tech Data Corp Ticker Symbol: TECD CUSIP: Record Date: 3/21/2012 Meeting Date: 5/30/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Misunas FOR ISSUER FOR WITH 1B Elect Morgan FOR ISSUER FOR WITH 1C Elect Raymund FOR ISSUER FOR WITH 2 Ratify the selection of Ernst & Young LLP as independent FOR ISSUER FOR WITH registered public accounting firm for 2013 3 An advisory vote to approve named executive officer AGAINST ISSUER FOR AGAINST compensation for 2012 4 To approve the executive incentive bonus plan AGAINST ISSUER FOR AGAINST Tellabs, Inc Ticker Symbol: TLAB CUSIP: Record Date: 3/12/2012 Meeting Date: 5/2/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Hedfors FOR ISSUER FOR WITH 1B Elect Lavin FOR ISSUER FOR WITH 1C Elect Suwinski FOR ISSUER FOR WITH 2 To approve named executive officer compensation FOR ISSUER FOR WITH 3 To ratify appointment of Ernst & Young as the independent FOR ISSUER FOR WITH registered auditor for 2012 TTM Technologies Inc Ticker Symbol: TTMI CUSIP: 87305R109 Record Date: 2/27/2012 Meeting Date: 4/25/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Iverson, Klatell, Mayer FOR ALL ISSUER FOR ALL WITH 2 Ratification of appointment of Pricewaterhousecoopers LLP as FOR ISSUER FOR WITH independent registered public accountants for fiscal year ending Dec 31 2012 UGI Corporation Ticker Symbol: UGI CUSIP: Record Date: 11/14/2011 Meeting Date: 1/19/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Ban, Greenberg, Schlanger, Pol, Jones, Walsh, Vincent, FOR ALL ISSUER FOR ALL WITH Puccio, Gochnauer, Hermance. 2 Proposal to approve resolution on executive compensation FOR ISSUER FOR WITH 3 Recommend frequency of future advisory votes on executive 1YR ISSUER 1 YR WITH compensation. 4 Ratification of appointment of pricewaterhousecoopers llp as our FOR ISSUER FOR WITH independent registered public accounting firm. Unisys Corporation Ticker Symbol: UIS CUSIP: Record Date: 3/2/2012 Meeting Date: 5/1/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Coleman for director FOR ISSUER FOR WITH 1B Elect Davis for director FOR ISSUER FOR WITH 1C Elect Davis for director FOR ISSUER FOR WITH 1D Elect Duderstadt for director FOR ISSUER FOR WITH 1E Elect Duques for director FOR ISSUER FOR WITH 1F Elect Espe for director FOR ISSUER FOR WITH 1G Elect Fletcher for director FOR ISSUER FOR WITH 1H Elect Kenne for director FOR ISSUER FOR WITH 1I Elect Roberts for director FOR ISSUER FOR WITH 1J Elect Weaver for director FOR ISSUER FOR WITH 2 Ratification of the selection of KPMG LLP as the company's FOR ISSUER FOR WITH independent registered public accounting firm for 2012 3 Advisory vote on executive compensation FOR ISSUER FOR WITH Unifirst Corporation Ticker Symbol: UNF CUSIP: Record Date: 11/14/2011 Meeting Date: 1/10/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Iandoli, Camilli FOR ALL ISSUER FOR ALL WITH 2 Approval on a non binding advisory basis, of the compensation FOR ISSUER FOR WITH of the company's named executive officers as more fully described in the proxy statement 3 Approval on a non binding advisory basis, of the frequency of 3 YR ISSUER 3 YR WITH future non binding advisory votes on the compensation of the company's named executive officers 4 Ratification of appointment of Ernst & Young LLP as the FOR ISSUER FOR WITH company's independent registered public accounting firm for the fiscal year ending August 25, 2012 URS Corporation Ticker Symbol: URS CUSIP: Record Date: 4/2/2012 Meeting Date: 5/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Foret FOR ISSUER FOR WITH 1B Elect Frist FOR ISSUER FOR WITH 1C Elect Kennard FOR ISSUER FOR WITH 1D Elect Knauss FOR ISSUER FOR WITH 1E Elect Koffel FOR ISSUER FOR WITH 1F Elect Ralston FOR ISSUER FOR WITH 1G Elect Roach FOR ISSUER FOR WITH 1H Elect Stotlar FOR ISSUER FOR WITH 1I Elect Sullivan FOR ISSUER FOR WITH 2 Ratify selection by audit committee of pricewaterhousecoopers FOR ISSUER FOR WITH llp as independent registered public accounting firm for 2012 3 Advisory vote on compensation of named executive officers AGAINST ISSUER FOR AGAINST 4 Stockholder proposal entitled "Executives to retain significant stock" AGAINST SHAREHO AGAINST WITH United Stationers Inc Ticker Symbol: USTR CUSIP: Record Date: 3/19/2012 Meeting Date: 5/16/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Bass, Crovitz, Taylor II, Ward. FOR ALL ISSUER FOR ALL WITH 2 Ratification of the selection of Ernst & Young LLP as the FOR ISSUER FOR WITH independent public accounting firm for 2012 3 Approval of advisory vote on executive compensation FOR ISSUER FOR WITH Valassis Communications Inc Ticker Symbol: VCI CUSIP: Record Date: 3/5/2012 Meeting Date: 5/3/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Anderson Jr. FOR ISSUER FOR WITH 1B Elect Brennan FOR ISSUER FOR WITH 1C Elect Darish FOR ISSUER FOR WITH 1D Elect Ku FOR ISSUER FOR WITH 1E Elect Mason FOR ISSUER FOR WITH 1F Elect Recchia FOR ISSUER FOR WITH 1G Elect Reddin FOR ISSUER FOR WITH 1H Elect Schultz FOR ISSUER FOR WITH 1I Elect Snyder FOR ISSUER FOR WITH 1J Elect Whittlesey FOR ISSUER FOR WITH 2 Approve amendment to Valassis Communications 2008 FOR ISSUER FOR WITH omnibus incentive compensation plan 3 Approve compensation of company's named executive officers FOR ISSUER FOR WITH 4 Approve any adjournment of annual meeting, to solicit FOR ISSUER FOR WITH additional proxies in favor of any or all foregoing proposals if there are not sufficient votes. Vishay Intertechnology Inc Ticker Symbol: VSH CUSIP: Record Date: 3/30/2012 Meeting Date: 5/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Marc Zandman, Shoshani, Ruta Zandman, Wertheimer FOR ALL ISSUER FOR ALL WITH 2 To ratify appointment of Ernst & Young LLP as Vishay's FOR ISSUER FOR WITH independent public accounting firm for year ending 12/31/12. 3 The approval of amended and restated Vishay section 162(M) FOR ISSUER FOR WITH cash bonus plan QRVLX American Electric Power Company Inc Ticker Symbol: AEP CUSIP: Record Date: 2/27/2012 Meeting Date: 4/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Akins FOR ISSUER FOR WITH 1B Elect Anderson FOR ISSUER FOR WITH 1C Elect Cordes FOR ISSUER FOR WITH 1D Elect Crosby Jr FOR ISSUER FOR WITH 1E Elect Goodspeed FOR ISSUER FOR WITH 1F Elect Hoaglin FOR ISSUER FOR WITH 1G Elect Morris FOR ISSUER FOR WITH 1H Elect Notebaert FOR ISSUER FOR WITH 1I Elect Nowell III FOR ISSUER FOR WITH Elect Nowell III Elect Nowell III 1J Elect Sandor FOR ISSUER FOR WITH 1K Elect Tucker FOR ISSUER FOR WITH 1L Elect Turner FOR ISSUER FOR WITH Elect Turner 2 Approval of the American Electric Power system senior officer FOR ISSUER FOR WITH incentive plan 3 Appointment of Deloitte & Touche LLP as independent FOR ISSUER FOR WITH registered public accounting firm for fiscal year ending Dec 31, 2012. 4 Advisory approval of company's executive compensation FOR ISSUER FOR WITH Beam Inc Ticker Symbol: BEAM CUSIP: Record Date: 2/24/2012 Meeting Date: 4/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Goldstein FOR ISSUER FOR WITH 1B Elect Golsby FOR ISSUER FOR WITH 1C Elect Hackett FOR ISSUER FOR WITH Elect Hackett 1D Elect Mackay FOR ISSUER FOR WITH Elect Mackay 1E Elect Shattock FOR ISSUER FOR WITH Elect Shattock 1F Elect Steele FOR ISSUER FOR WITH 1G Elect Wilson FOR ISSUER FOR WITH 2 Ratification of appointment of Pricewaterhousecoopers LLP as FOR ISSUER FOR WITH independent registered public accounting firm for 2012 3 Advisory vote to approve named executive officer compensation FOR ISSUER FOR WITH 4 Approval of Beam Inc 2012 employee stock purchase plan FOR ISSUER FOR WITH 5 Re-approval of annual executive incentive compensation plan FOR ISSUER FOR WITH The Bank of New York Mellon Corporation Ticker Symbol: BK CUSIP: Record Date: 2/10/2012 Meeting Date: 4/10/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Bruch FOR ISSUER FOR WITH 1b Elect Donofrio FOR ISSUER FOR WITH 1c Elect Hassell FOR ISSUER FOR WITH 1d Elect Kelly FOR ISSUER FOR WITH 1e Elect Kogan FOR ISSUER FOR WITH 1f Elect Kowalski FOR ISSUER FOR WITH 1g Elect Luke Jr FOR ISSUER FOR WITH 1h Elect Nordenberg FOR ISSUER FOR WITH 1i Elect Rein FOR ISSUER FOR WITH 1j Elect Richardson FOR ISSUER FOR WITH Elect Richardson 1k Elect Scott III FOR ISSUER FOR WITH 1l Elect von Schack FOR ISSUER FOR WITH 2 Advisory resolution to approve executive compensation FOR ISSUER FOR WITH 3 Ratification of the appointment of KPMG LLP as independent FOR ISSUER FOR WITH registered public accounting firm 4 Adoption of a policy related to an independent chairman AGAINST SHAREHO AGAINST WITH 5 Cumulative voting AGAINST SHAREHO AGAINST WITH Bristol-Myers Squibb Company Ticker Symbol: BMY CUSIP: Record Date: 3/9/2012 Meeting Date: 5/1/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Andreotti FOR ISSUER FOR WITH 1B Elect Campbell FOR ISSUER FOR WITH 1C Elect Cornelius FOR ISSUER FOR WITH 1D Elect Freeh FOR ISSUER FOR WITH 1E Elect Glimcher FOR ISSUER FOR WITH 1F Elect Grobstein FOR ISSUER FOR WITH 1G Elect Lacy FOR ISSUER FOR WITH 1H Elect Sato FOR ISSUER FOR WITH 1I Elect Sigal FOR ISSUER FOR WITH 1J Elect Storch FOR ISSUER FOR WITH 1K Elect West Jr FOR ISSUER FOR WITH 1L Elect Williams FOR ISSUER FOR WITH 2 Ratification of the appointment of independent registered public FOR ISSUER FOR WITH accounting firm 3 Advisory vote to approve compensation of name executive officers FOR ISSUER FOR WITH 4 Proposal on approval of 2012 stock award and incentive plan FOR ISSUER FOR WITH 5 Cumulative voting AGAINST SHAREHO AGAINST WITH 6 Transparency in animal research AGAINST SHAREHO AGAINST WITH 7 Shareholder action by written consent AGAINST SHAREHO AGAINST WITH Berkshire Hathaway Inc Ticker Symbol: BRK.A CUSIP: Record Date: 3/7/2012 Meeting Date: 5/5/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Warren Buffett, Munger, Howard Buffett, Burke, Decker, FOR ALL ISSUER FOR ALL WITH Gates III, Gottesman, Guyman, Keough, Murphy, Olson, Scott Jr. 2 Succession Planning AGAINST SHAREHO AGAINST WITH Covidien PLC Ticker Symbol: COV CUSIP: G2554F113 Record Date: 1/12/2012 Meeting Date: 3/13/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Almeida FOR ISSUER FOR WITH 1b Elect Arnold FOR ISSUER FOR WITH 1c Elect Brust FOR ISSUER FOR WITH 1d Elect Connors Jr. FOR ISSUER FOR WITH 1e Elect Coughlin FOR ISSUER FOR WITH 1f Elect Donahue FOR ISSUER FOR WITH 1g Elect Hogan III FOR ISSUER FOR WITH 1h Elect Madaus FOR ISSUER FOR WITH 1i Elect Reilley FOR ISSUER FOR WITH 1j Elect Zaccagnino FOR ISSUER FOR WITH 2 Appoint independent auditors and authorize the audit FOR ISSUER FOR WITH committee to set the auditors' remuneration 3 Approve executive compensation FOR ISSUER FOR WITH 4 Authorize the company to make market purchases of company shares FOR ISSUER FOR WITH 5 Authorize the price range at which the company can reissue FOR ISSUER FOR WITH shares it holds as treasury shares. 6 Amend Articles of Association to provide for escheatment in FOR ISSUER FOR WITH accordance with US laws 7 Amend Articles of Association to give the board of directors FOR ISSUER FOR WITH authority to declare non-cash dividends. Danaher Corporation Ticker Symbol: DHR CUSIP: Record Date: 3/9/2012 Meeting Date: 5/8/2012 Proposal # Proposal Vote Author MRV Vs Mgmt Elect director Caplin FOR ISSUER FOR WITH Elect director Ehrlich FOR ISSUER FOR WITH Elect director Hefner FOR ISSUER FOR WITH Elect director List-Stoll FOR ISSUER FOR WITH Elect director Lohr Jr. FOR ISSUER FOR WITH 2 To ratify the selection of Ernst & Young LLP as danaher's FOR ISSUER FOR WITH independent registered public accounting firm for year ending 12/31/12 3 To approve an amendment to danaher's restated certificate of FOR ISSUER FOR WITH incorporation to increase number of authorized shares of common stock from 1 Billion shares to 2 billion shares, $.01 par 4 To re-approve material terms of performance goals under the FOR ISSUER FOR WITH Danaher 2007 executive incentive compensation plan. 5 Approve named executive officer compensation FOR ISSUER FOR WITH Duke Energy Corp Ticker Symbol: DUK CUSIP: 26441C105 Record Date: 3/5/2012 Meeting Date: 5/3/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Barnett III, Bernhardt, Browning, Dimicco, Forsgren, Gray, FOR ALL ISSUER FOR ALL WITH Hance Jr., Reinsch, Rhodes, Rogers, Sharp 2 Ratification of Deloitte & Touche LLP as Duke Energy's FOR ISSUER FOR WITH independent public accountant for 2012 3 Advisory vote to approve duke energy corporation's name AGAINST ISSUER FOR AGAINST executive officer compensation 4 Amendment of amended and restated certificate of incorporation FOR ISSUER FOR WITH of Duke Energy Corp 5 Issuance of a report on the financial risks of continued reliance AGAINST SHAREHO AGAINST WITH on coal 6 Amendment to organizational documents to require majority AGAINST SHAREHO AGAINST WITH voting for election of directors Exelon Corporation Ticker Symbol: EXC CUSIP: 30161N101 Record Date: 2/7/2012 Meeting Date: 4/2/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Canning Jr FOR ISSUER FOR WITH 1b Elect Crane FOR ISSUER FOR WITH 1c Elect D'Alessio FOR ISSUER FOR WITH 1d Elect De'Benedictis FOR ISSUER FOR WITH 1e Elect Diaz FOR ISSUER FOR WITH 1f Elect Gin FOR ISSUER FOR WITH 1g Elect Greco FOR ISSUER FOR WITH 1h Elect Joskow FOR ISSUER FOR WITH 1i Elect Mies FOR ISSUER FOR WITH 1j Elect Palms FOR ISSUER FOR WITH 1k Elect Richards FOR ISSUER FOR WITH 1l Elect Ridge FOR ISSUER FOR WITH 1m Elect Rogers Jr FOR ISSUER FOR WITH 1n Elect Rowe FOR ISSUER FOR WITH 1o Elect Steinour FOR ISSUER FOR WITH 1p Elect Thompson FOR ISSUER FOR WITH 1q Elect Berzin FOR ISSUER FOR WITH 1r Elect Balmann FOR ISSUER FOR WITH 1s Elect Lawless FOR ISSUER FOR WITH 1t Elect Shattuck III FOR ISSUER FOR WITH 2 Ratification of PricewaterhouseCoopers LLP as Exelon's FOR ISSUER FOR WITH independent accountant for 2012 3 Approve executive compensation FOR ISSUER FOR WITH Fortune Brands Home & Security Inc Ticker Symbol: FBHS CUSIP: 34964C106 Record Date: 2/23/2012 Meeting Date: 4/23/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Hackett FOR ISSUER FOR WITH 1B Elect Morikis FOR ISSUER FOR WITH Elect Morikis 1C Elect Waters III FOR ISSUER FOR WITH 2 Ratification of the appointment of PricewaterhouseCoopers LLP FOR ISSUER FOR WITH as independent registered public accounting firm for 2012 3 Frequency of executive compensation votes 1 YR ISSUER 1 YR WITH 4 Approve named executive officer compensation FOR ISSUER FOR WITH Corning Incorporated Ticker Symbol: GLW CUSIP: Record Date: 2/23/2012 Meeting Date: 4/26/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect director Brown FOR ISSUER FOR WITH 1B Elect director Burns FOR ISSUER FOR WITH 1C Elect director Canning Jr FOR ISSUER FOR WITH 1D Elect director Clark FOR ISSUER FOR WITH 1E Elect director Flaws FOR ISSUER FOR WITH 1F Elect director Gund FOR ISSUER FOR WITH 1G Elect director Landgraf FOR ISSUER FOR WITH 1H Elect director Rieman FOR ISSUER FOR WITH 1I Elect director Ruding FOR ISSUER FOR WITH 1J Elect director Wrighton FOR ISSUER FOR WITH 2 Approval of the company's executive compensations FOR ISSUER FOR WITH 3 Ratify the appointment of PricewaterhouseCoopers LLP as FOR ISSUER FOR WITH Corning's independent registered public accounting firm 4 Approval of the Corning incorporated 2012 long term incentive plan FOR ISSUER FOR WITH 5 Approval of the amendment and restatement of the company's FOR ISSUER FOR WITH restated certificate of incorporation to remove the provisions currently requiring a supermajority vote of the company's shareholders GlaxoSmithKline Plc Ticker Symbol: GSK CUSIP: 37733W105 Record Date: 3/6/2012 Meeting Date: 5/3/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 To receive and adopt the Directors' Report and the financial FOR ISSUER FOR WITH statements 10 Re-elect Simon Dingemans as director FOR ISSUER FOR WITH 11 Re-elect Judy Lewent as director FOR ISSUER FOR WITH 12 Re-elect Sir Deryck Maughan as director FOR ISSUER FOR WITH 13 Re-elect Dr Daniel Podolsky as director FOR ISSUER FOR WITH 14 Re-elect Dr Moncef Slaoui as director FOR ISSUER FOR WITH 15 Re-elect Tom de Swaan as director FOR ISSUER FOR WITH 16 Re-elect Sir Robert Wilson as director FOR ISSUER FOR WITH 17 Re-appoint auditors FOR ISSUER FOR WITH 18 Determine remuneration of auditors FOR ISSUER FOR WITH 19 Authorise company and its subsidiaries to make donations to FOR ISSUER FOR WITH political organisations and incur political expenditure 2 Approve Remuneration Report FOR ISSUER FOR WITH 20 Authorise allotment of shares FOR ISSUER FOR WITH 21 Disapply pre-emption rights FOR ISSUER FOR WITH 22 Authorise the company to purchase its own shares FOR ISSUER FOR WITH 23 Authorise exemption from statement of name of senior statutory FOR ISSUER FOR WITH auditor 24 Authorise reduced notice of a general meeting other than an AGM FOR ISSUER FOR WITH 25 Renew the GSK ShareSave Plan FOR ISSUER FOR WITH 26 Renew the GSK ShareReward Plan FOR ISSUER FOR WITH 3 Re-elect Sir Christopher Gent as a director FOR ISSUER FOR WITH 4 Re-elect Sir Andrew Witty as a director FOR ISSUER FOR WITH 5 Re-elect Professor Sir Roy Anderson as a director FOR ISSUER FOR WITH 6 Re-elect Dr Stephanie Burns as director FOR ISSUER FOR WITH 7 Re-elect Stacey Cartwright as director FOR ISSUER FOR WITH 8 Re-elect Larry Culp as director FOR ISSUER FOR WITH 9 Re-elect Sir Crispin Davis as director FOR ISSUER FOR WITH Hewlett-Packard Company Ticker Symbol: HPQ CUSIP: Record Date: 1/23/2012 Meeting Date: 3/21/2012 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Andreessen FOR ISSUER FOR WITH 1b Elect Banerji FOR ISSUER FOR WITH 1c Elect Gupta FOR ISSUER FOR WITH 1d Elect Hammergren FOR ISSUER FOR WITH 1e Elect Lane FOR ISSUER FOR WITH 1f Elect Livermore FOR ISSUER FOR WITH 1g Elect Reiner FOR ISSUER FOR WITH 1h Elect Russo FOR ISSUER FOR WITH 1i Elect Thompson FOR ISSUER FOR WITH 1j Elect Whitman FOR ISSUER FOR WITH 1k Elect Whitworth FOR ISSUER FOR WITH 2 Ratification of appointment of the independent registered public FOR ISSUER FOR WITH accounting firm for the fiscal year ending Oct 31, 2012 3 Advisory vote on executive compensation FOR ISSUER FOR WITH 4 Proposal entitled "Executives to Retain Significant Stock" AGAINST SHAREHO AGAINST WITH International Business Machines Corporation Ticker Symbol: IBM CUSIP: Record Date: 2/24/2012 Meeting Date: 4/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Belda FOR ISSUER FOR WITH 1b Elect Brody FOR ISSUER FOR WITH 1c Elect Chenault FOR ISSUER FOR WITH 1d Elect Eskew FOR ISSUER FOR WITH 1e Elect Farr FOR ISSUER FOR WITH 1f Elect Jackson FOR ISSUER FOR WITH 1g Elect Liveris FOR ISSUER FOR WITH 1h Elect McNerney Jr FOR ISSUER FOR WITH 1i Elect Owens FOR ISSUER FOR WITH 1j Elect Palmisano FOR ISSUER FOR WITH 1k Elect Rometty FOR ISSUER FOR WITH 1l Elect Spero FOR ISSUER FOR WITH 1m Elect Taurel FOR ISSUER FOR WITH 1n Elect Zambrano FOR ISSUER FOR WITH 2 Ratification of Appointment of independent registered public FOR ISSUER FOR WITH accounting firm. 3 Advisory vote on executive compensation FOR ISSUER FOR WITH 4 Cumulative voting AGAINST SHAREHO AGAINST WITH 5 Review political contributions trade associations policy AGAINST SHAREHO AGAINST WITH 6 Disclosure of lobbying policies and practices AGAINST SHAREHO AGAINST WITH Intel Corp Ticker Symbol: INTC CUSIP: Record Date: 3/19/2012 Meeting Date: 5/17/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Barshefsky FOR ISSUER FOR WITH 1B Elect Bryant FOR ISSUER FOR WITH 1C Elect Decker FOR ISSUER FOR WITH 1D Elect Donahoe FOR ISSUER FOR WITH 1E Elect Hundt FOR ISSUER FOR WITH 1F Elect Otellini FOR ISSUER FOR WITH 1G Elect Plummer FOR ISSUER FOR WITH 1H Elect Pottruck FOR ISSUER FOR WITH 1I Elect Yearly FOR ISSUER FOR WITH 1J Elect Yoffie FOR ISSUER FOR WITH 2 Ratification of selection of Ernst & Young LLP as independent FOR ISSUER FOR WITH registered public accounting firm for current year 3 Advisory vote to approve executive compensation FOR ISSUER FOR WITH 4 Whether to hold an advisory vote on political contributions AGAINST SHAREHO AGAINST WITH Johnson & Johnson Ticker Symbol: JNJ CUSIP: Record Date: 2/28/2012 Meeting Date: 4/26/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Coleman FOR ISSUER FOR WITH 1b Elect Cullen FOR ISSUER FOR WITH 1c Elect Davis FOR ISSUER FOR WITH 1d Elect Gorsky FOR ISSUER FOR WITH 1e Elect Johns FOR ISSUER FOR WITH 1f Elect Lindquist FOR ISSUER FOR WITH 1g Elect Mulcahy FOR ISSUER FOR WITH 1h Elect Mullin FOR ISSUER FOR WITH 1i Elect Perez FOR ISSUER FOR WITH 1j Elect Prince FOR ISSUER FOR WITH 1k Elect Satcher FOR ISSUER FOR WITH 1l Elect Weldon FOR ISSUER FOR WITH 1m Elect Williams FOR ISSUER FOR WITH 2 Approve names executive officer compensation FOR ISSUER FOR WITH 3 Approval of the company's 2012 long term incentive plan FOR ISSUER FOR WITH 4 Ratification of appointment of PricewaterhouseCoopers LLP as FOR ISSUER FOR WITH independent registered public accounting firm for 2012 5 Independent board chairman AGAINST SHAREHO AGAINST WITH 6 Binding Vote on political contributions AGAINST SHAREHO AGAINST WITH 7 Adopting non animal methods for training AGAINST SHAREHO AGAINST WITH JPMorgan Chase & Co Ticker Symbol: JPM CUSIP: 46625H100 Record Date: 3/16/2012 Meeting Date: 5/15/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 10 Stock retention AGAINST SHAREHO AGAINST WITH 1a Elect Bell FOR ISSUER FOR WITH 1b Elect Bowles FOR ISSUER FOR WITH 1c Elect Burke FOR ISSUER FOR WITH 1d Elect Cote FOR ISSUER FOR WITH 1e Elect Crown FOR ISSUER FOR WITH 1f Elect Dimon FOR ISSUER FOR WITH 1g Elect Flynn FOR ISSUER FOR WITH 1h Elect Futter FOR ISSUER FOR WITH 1i Elect Jackson Jr FOR ISSUER FOR WITH 1j Elect Raymond FOR ISSUER FOR WITH 1k Elect Weldon FOR ISSUER FOR WITH 2 Appointment of independent registered public accounting firm FOR ISSUER FOR WITH 3 Advisory resolution to approve executive compensation FOR ISSUER FOR WITH 4 Political non-partisanship AGAINST SHAREHO AGAINST WITH 5 Independent director as chairman AGAINST SHAREHO AGAINST WITH 6 Loan servicing AGAINST SHAREHO AGAINST WITH 7 Corporate political contributions report AGAINST SHAREHO AGAINST WITH 8 Genocide-free investing AGAINST SHAREHO AGAINST WITH 9 Shareholder action by written consent AGAINST SHAREHO AGAINST WITH Kraft Foods Inc Ticker Symbol: KFT CUSIP: 50075N104 Record Date: 3/15/2012 Meeting Date: 5/23/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Hart FOR ISSUER FOR WITH 1b Elect Henry FOR ISSUER FOR WITH 1c Elect Juliber FOR ISSUER FOR WITH 1d Elect Ketchum FOR ISSUER FOR WITH 1e Elect Lundgren FOR ISSUER FOR WITH 1f Elect McDonald FOR ISSUER FOR WITH 1g Elect Mesquita FOR ISSUER FOR WITH 1h Elect Pope FOR ISSUER FOR WITH 1i Elect Reynolds FOR ISSUER FOR WITH 1j Elect Rosenfeld FOR ISSUER FOR WITH 1k Elect Boxmeer FOR ISSUER FOR WITH 2 Advisory vote to approve executive compensation AGAINST ISSUER FOR AGAINST 3 Approval of amendment to change company name FOR ISSUER FOR WITH 4 Ratification of selection of independent auditors FOR ISSUER FOR WITH 5 Sustainable forestry report AGAINST SHAREHO AGAINST WITH 6 Report on Lobbying. AGAINST SHAREHO AGAINST WITH Leucadia National Corporation Ticker Symbol: LUK CUSIP: Record Date: 3/20/2012 Meeting Date: 5/15/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Cummings, Dougan, Hirschfield, Jordan, Keil, Nichols III, FOR ALL ISSUER FOR ALL WITH Sorkin, Steinberg 2 A non-binding advisory vote to approve executive compensation FOR ISSUER FOR WITH 3 Ratification of selection of Pricewaterhousecoopers llp as FOR ISSUER FOR WITH independent accountants for 2012 4 In their discretion, the proxies are authorized to vote upon such FOR ISSUER FOR WITH other business as my properly be presented to meeting or any adjournment of meeting. McDonald's Corp Ticker Symbol: MCD CUSIP: Record Date: 3/27/2012 Meeting Date: 5/24/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Eckert FOR ISSUER FOR WITH 1b Elect Hernandez Jr FOR ISSUER FOR WITH 1c Elect Jackson FOR ISSUER FOR WITH 1d Elect McKenna FOR ISSUER FOR WITH 1e Elect Thompson FOR ISSUER FOR WITH 2 Advisory vote to approve executive compensation FOR ISSUER FOR WITH 3 Approval of the 2012 Omnibus Stock Ownership Plan FOR ISSUER FOR WITH 4 Approval of declassification of Board of Directors FOR ISSUER FOR WITH 5 Approval of shareholders' right to call special meetings FOR ISSUER FOR WITH 6 Advisory vote to approve the appointment of Ernst & Young LLP FOR ISSUER FOR WITH as independent auditor for 2012 7 Advisory vote on a shareholder proposal requesting a nutrition report AGAINST SHAREHO AGAINST WITH 3M Company Ticker Symbol: MMM CUSIP: 88579Y101 Record Date: 3/9/2012 Meeting Date: 5/8/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Alvarado FOR ISSUER FOR WITH 1b Elect Coffman FOR ISSUER FOR WITH 1c Elect Eskew FOR ISSUER FOR WITH 1d Elect Farrell FOR ISSUER FOR WITH 1e Elect Henkel FOR ISSUER FOR WITH 1f Elect Liddy FOR ISSUER FOR WITH 1g Elect Morrison FOR ISSUER FOR WITH 1h Elect Peters FOR ISSUER FOR WITH 1i Elect Thulin FOR ISSUER FOR WITH 1j Elect Ulrich FOR ISSUER FOR WITH 2 Ratify appointment of PricewaterhouseCoopers LLP as 3M's FOR ISSUER FOR WITH independent public accounting firm. 3 Advisory approval of executive compensation. FOR ISSUER FOR WITH 4 To approve the 2012 Amended and Restated General FOR ISSUER FOR WITH Employees stock purchase plan 5 To approve the amended 2008 long term incentive plan. FOR ISSUER FOR WITH 6 Stockholder proposal on lobbying AGAINST SHAREHO AGAINST WITH 7 Stockholder proposal to prohibit political spending from AGAINST SHAREHO AGAINST WITH corporate treasury funds 8 Stockholder proposal on independent board chairman AGAINST SHAREHO AGAINST WITH Merck & Co Inc Ticker Symbol: MRK CUSIP: 58933Y105 Record Date: 3/23/2012 Meeting Date: 5/22/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Brun FOR ISSUER FOR WITH 1b Elect Cech FOR ISSUER FOR WITH 1c Elect Frazier FOR ISSUER FOR WITH 1d Elect Glocer FOR ISSUER FOR WITH 1e Elect Harrison Jr. FOR ISSUER FOR WITH 1f Elect Kidder FOR ISSUER FOR WITH 1g Elect Lazarus FOR ISSUER FOR WITH 1h Elect Represas FOR ISSUER FOR WITH 1i Elect Russo FOR ISSUER FOR WITH 1j Elect Thompson FOR ISSUER FOR WITH 1k Elect Weeks FOR ISSUER FOR WITH 1l Elect Wendell FOR ISSUER FOR WITH 2 Ratification of appointment of company's independent registered FOR ISSUER FOR WITH public accounting firm for 2012 3 Advisory vote to approve executive compensation. FOR ISSUER FOR WITH 4 Proposal concerning shareholder action by written consent AGAINST SHAREHO AGAINST WITH 5 Proposal concerning special shareholder meetings. AGAINST SHAREHO AGAINST WITH 6 Proposal concerning report on charitable and political contributions. AGAINST SHAREHO AGAINST WITH Microsoft Corp Ticker Symbol: MSFT CUSIP: Record Date: 9/2/2011 Meeting Date: 11/15/2011 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Ballmer FOR ISSUER FOR WITH 10 Advisory vote on named executive officer compensation FOR ISSUER FOR WITH 11 Advisory vote on frequency of advisory vote on named executive 1 YR ISSUER 1 YR WITH officer compensation 12 Ratification of selection of Deloitte & Touche LLP as the FOR ISSUER FOR WITH independent auditor 13 Establishment of board committee on environmental sustainability AGAINST SHAREHO AGAINST WITH 2 Elect Dublon FOR ISSUER FOR WITH 3 Elect Gates FOR ISSUER FOR WITH 4 Elect Gilmartin FOR ISSUER FOR WITH 5 Elect Hastings FOR ISSUER FOR WITH 6 Elect Klawe FOR ISSUER FOR WITH 7 Elect Marquardt FOR ISSUER FOR WITH 8 Elect Noski FOR ISSUER FOR WITH 9 Elect Panke FOR ISSUER FOR WITH Nokia Corporation Ticker Symbol: NOK CUSIP: Record Date: 2/27/2012 Meeting Date: 5/3/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 10 Resolution on the remuneration of the members of the Board of FOR ISSUER FOR WITH Directors 11 Resolution on the number of members of the Board of Directors FOR ISSUER FOR WITH 12 Elect directors: Brown, Elop, Kagermann, Karvinen, Lund, FOR ISSUER FOR WITH Marey-Semper, Mickos, Nelson, Scardino, Siilasmaa, Stadigh 13 Resolution on the remuneration of the Auditor FOR ISSUER FOR WITH 14 Election of Auditor FOR ISSUER FOR WITH 15 Authorizing the Board of Directors to resolve to repurchase the FOR ISSUER FOR WITH Company's own shares 7 Adoption of the annual accounts FOR ISSUER FOR WITH 8 Resolution on the use of the profit shown on the balance sheet FOR ISSUER FOR WITH and the payment of dividend 9 Resolution on the discharge of the members of the Board of FOR ISSUER FOR WITH Directors and the President from liability Pfizer Inc. Ticker Symbol: PFE CUSIP: Record Date: 2/28/2012 Meeting Date: 4/26/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Ausiello FOR ISSUER FOR WITH 1b Elect Burns FOR ISSUER FOR WITH 1c Elect Cornwell FOR ISSUER FOR WITH 1d Elect Fergusson FOR ISSUER FOR WITH 1e Elect Gray III FOR ISSUER FOR WITH 1f Elect Hobbs FOR ISSUER FOR WITH 1g Elect Horner FOR ISSUER FOR WITH 1h Elect Kilts FOR ISSUER FOR WITH 1i Elect Lorch FOR ISSUER FOR WITH 1j Elect Mascotte FOR ISSUER FOR WITH 1k Elect Johnson FOR ISSUER FOR WITH 1l Elect Read FOR ISSUER FOR WITH 1m Elect Sanger FOR ISSUER FOR WITH 1n Elect Tessier-Lavigne FOR ISSUER FOR WITH 2 Ratify selection of KPMG LLP as independent registered public FOR ISSUER FOR WITH accounting firm for 2012 3 Advisory approval of executive compensation FOR ISSUER FOR WITH 4 Publication of political contributions AGAINST SHAREHO AGAINST WITH 5 Action by written consent AGAINST SHAREHO AGAINST WITH 6 Special shareholder meetings AGAINST SHAREHO AGAINST WITH 7 Advisory vote on director pay AGAINST SHAREHO AGAINST WITH The Progressive Corporation Ticker Symbol: PGR CUSIP: Record Date: 2/29/2012 Meeting Date: 4/20/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 10 Approve amendment to 2010 equity incentive plan to add FOR ISSUER FOR WITH investment performance as a new performance goal under the plan 11 Approve amendment to 2003 director’s equity incentive plan to FOR ISSUER FOR WITH extend term of the plan, to eliminate buyout provisions relating to stock option awards, and to modify definition of "change in control" 12 Ratify appointment of PricewaterhouseCoopers LLP as FOR ISSUER FOR WITH independent registered public accounting firm for 2012 1A Elect Farah FOR ISSUER FOR WITH 1B Elect Hardis FOR ISSUER FOR WITH 1C Elect Miller FOR ISSUER FOR WITH 1D Elect Sheares FOR ISSUER FOR WITH 2 Approve amendment to code of regulations to declassify the FOR ISSUER FOR WITH supermajority voting requirement for shareholders to amend specified sections of code of regulations 3 Approve amendment to code of regulations to declassify the FOR ISSUER FOR WITH board of directors and provide for annual election of directors 4 Approve an amendment to our code of regulations to fix the FOR ISSUER FOR WITH number of directors at 11 5 Approve amendment to code of regulations to revise procedures FOR ISSUER FOR WITH for fixing number of director positions within the limits set forth in code of regulations 6 Approve amendment to code of regulations allowing board of FOR ISSUER FOR WITH directors to amend the code of regulations as and to the extent permitted by Ohio law. 7 Approve amendment to code of regulations to provide that the FOR ISSUER FOR WITH annual meeting of shareholders will be held at such time and on a date no later than June 30 as may be fixed by the board of directors 8 Cast advisory vote to approve executive compensation program FOR ISSUER FOR WITH 9 Re-approve performance criteria set forth in 2007 executive FOR ISSUER FOR WITH bonus plan The Southern Company Ticker Symbol: SO CUSIP: Record Date: 3/26/2012 Meeting Date: 5/23/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Baranco FOR ISSUER FOR WITH 1b Elect Boscia. FOR ISSUER FOR WITH 1c Elect Clark III FOR ISSUER FOR WITH 1d Elect Fanning FOR ISSUER FOR WITH 1e Elect Habermeyer Jr FOR ISSUER FOR WITH 1f Elect Hagen FOR ISSUER FOR WITH 1g Elect Hood Jr FOR ISSUER FOR WITH 1h Elect James FOR ISSUER FOR WITH 1i Elect Klein FOR ISSUER FOR WITH 1j Elect Smith Jr FOR ISSUER FOR WITH 1k Elect Specker FOR ISSUER FOR WITH 1l Elect Thompson FOR ISSUER FOR WITH 1m Elect Wood III FOR ISSUER FOR WITH 2 Ratification of appointment of Deloitte & Touche LLP as the FOR ISSUER FOR WITH independent registered public accounting firm for 2012 3 Advisory vote on executive compensation FOR ISSUER FOR WITH 4 Coal combustion byproducts environmental report AGAINST SHAREHO AGAINST WITH 5 Lobbying contributions and expenditures report AGAINST SHAREHO AGAINST WITH State Street Corporation Ticker Symbol: STT CUSIP: Record Date: 3/15/2012 Meeting Date: 5/16/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Burnes FOR ISSUER FOR WITH 1B Elect Coym FOR ISSUER FOR WITH 1C Elect De Saint-Aignan FOR ISSUER FOR WITH 1D Elect Fawcett FOR ISSUER FOR WITH 1E Elect Gruber FOR ISSUER FOR WITH 1F Elect Hill FOR ISSUER FOR WITH 1G Elect Hooley FOR ISSUER FOR WITH 1H Elect Kaplan FOR ISSUER FOR WITH 1I Elect Sergel FOR ISSUER FOR WITH 1J Elect Skates FOR ISSUER FOR WITH 1K Elect Summe FOR ISSUER FOR WITH 1L Elect Weissman FOR ISSUER FOR WITH 2 To approve an advisory proposal on executive compensation FOR ISSUER FOR WITH 3 Approve amended and restated 2006 equity incentive plan to FOR ISSUER FOR WITH increase by 15.5 million the number of shares of common stock 4 Ratify selection of Ernst & Young LLP as independent registered FOR ISSUER FOR WITH public accounting firm for year ending 12/31/12. AT&T Inc Ticker Symbol: T CUSIP: 00206R102 Record Date: 2/28/2012 Meeting Date: 4/27/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Stephenson FOR ISSUER FOR WITH 1b Elect Amelio FOR ISSUER FOR WITH 1c Elect Anderson FOR ISSUER FOR WITH 1d Elect Blanchard FOR ISSUER FOR WITH 1e Elect Pardo FOR ISSUER FOR WITH 1f Elect Kelly FOR ISSUER FOR WITH 1g Elect Madonna FOR ISSUER FOR WITH 1h Elect McCoy FOR ISSUER FOR WITH 1i Elect Roche FOR ISSUER FOR WITH 1j Elect Rose FOR ISSUER FOR WITH 1k Elect Tyson FOR ISSUER FOR WITH 2 Ratification of appointment of independent auditors FOR ISSUER FOR WITH 3 Advisory approval of executive compensation FOR ISSUER FOR WITH Approval of executive compensation 4 Amend certificate of incorporation FOR ISSUER FOR WITH 5 Political contributions report AGAINST SHAREHO AGAINST WITH 6 Limit wireless network management AGAINST SHAREHO AGAINST WITH 7 Independent Board Chairman AGAINST SHAREHO AGAINST WITH T. Rowe Price Group Inc Ticker Symbol: TROW CUSIP: 74144T108 Record Date: 2/17/2012 Meeting Date: 4/17/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Bernard FOR ISSUER FOR WITH 1B Elect Brady FOR ISSUER FOR WITH 1C Elect Broaddus Jr FOR ISSUER FOR WITH 1D Elect Hebb Jr FOR ISSUER FOR WITH 1E Elect Kennedy FOR ISSUER FOR WITH 1F Elect Maclellan FOR ISSUER FOR WITH 1G Elect Rogers FOR ISSUER FOR WITH 1H Elect Sommer FOR ISSUER FOR WITH 1I Elect Taylor FOR ISSUER FOR WITH 1J Elect Whittemore FOR ISSUER FOR WITH 2 Approve by a non binding advisory vote, the compensation paid FOR ISSUER FOR WITH by company to its named executive officers 3 Approve the 2012 long term incentive plan FOR ISSUER FOR WITH 4 Ratify appointment of KPMG LLP as independent registered FOR ISSUER FOR WITH public accounting firm for 2012 The Travelers Companies Inc Ticker Symbol: TRV CUSIP: 89417E109 Record Date: 3/26/2012 Meeting Date: 5/23/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Beller FOR ISSUER FOR WITH 1b Elect Dasburg FOR ISSUER FOR WITH 1c Elect Dolan FOR ISSUER FOR WITH 1d Elect Duberstein FOR ISSUER FOR WITH 1e Elect Fishman FOR ISSUER FOR WITH 1f Elect Graev FOR ISSUER FOR WITH 1g Elect Higgins FOR ISSUER FOR WITH 1h Elect Hodgson FOR ISSUER FOR WITH 1i Elect Kane FOR ISSUER FOR WITH 1j Elect Killingsworth Jr FOR ISSUER FOR WITH 1k Elect Shepard FOR ISSUER FOR WITH 1l Elect Thomsen FOR ISSUER FOR WITH 2 Ratification of appointment of KPMG LLP as Travelers' FOR ISSUER FOR WITH independent registered public accounting firm for 2012 3 Non-binding vote to approve executive compensation FOR ISSUER FOR WITH 4 Shareholder proposal relating to political contributions and AGAINST SHAREHO AGAINST WITH expenditures, if presented at annual meeting of shareholders Time Warner Inc Ticker Symbol: TWX CUSIP: Record Date: 3/22/2012 Meeting Date: 5/15/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Barksdale FOR ISSUER FOR WITH 1B Elect Barr FOR ISSUER FOR WITH 1C Elect Bewkes FOR ISSUER FOR WITH 1D Elect Bollenback FOR ISSUER FOR WITH 1E Elect Clark FOR ISSUER FOR WITH 1F Elect Dopfner FOR ISSUER FOR WITH 1G Elect Eimhorn FOR ISSUER FOR WITH 1H Elect Hassan FOR ISSUER FOR WITH 1I Elect Novack FOR ISSUER FOR WITH 1J Elect Wachter FOR ISSUER FOR WITH 1K Elect Wright FOR ISSUER FOR WITH 2 Ratification of appointment of independent auditors FOR ISSUER FOR WITH 3 Advisory vote to approve named executive officer compensation FOR ISSUER FOR WITH 4 Stockholder action by written consent AGAINST SHAREHO AGAINST WITH Tyco International LTD Ticker Symbol: TYC CUSIP: H89128104 Record Date: 1/9/2012 Meeting Date: 3/7/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Approve annual report, the parent company financial statements FOR ISSUER FOR WITH of Tyco International LTD and the consolidated financial statements for fiscal year ended Sept 30, 2011 2 Discharge the board of directors from liability for the financial FOR ISSUER FOR WITH year ended Sept 30, 2011 3 Elect Breen, Daniels, Donahue, Duperreault, Gordon, Gupta, FOR ISSUER FOR WITH Krol, O'Neill, Paliwal, Stavropoulos, Wijnberg, Yost 4A Elect Deloitte AG as statutory auditors until the next annual FOR ISSUER FOR WITH general meeting 4B Ratify appointment of Deloitte & Touche LLP as independent FOR ISSUER FOR WITH registered public accounting firm for purposes of US Securities Law reporting for the year ending Sept 28, 2012 4C Elect PricewaterhouseCoopers as special auditors until the next FOR ISSUER FOR WITH annual general meeting. 5A Approve the allocation of fiscal year 2011 results FOR ISSUER FOR WITH 5B Approve the consolidation of reserves FOR ISSUER FOR WITH 5C Approve the payment of an ordinary cash dividend in an amount FOR ISSUER FOR WITH of up to $1.00 per share out of Tyco's capital contribution reserve in its statutory accounts 6 To cast a non-binding advisory vote to approve executive FOR ISSUER FOR WITH compensation with respect to fiscal 2011 7 Approve amendments to our articles of association regarding FOR ISSUER FOR WITH book entry securities and to reflect the transfer of the registered seat of Tyco International LTD Unilever PLC Ticker Symbol: UL CUSIP: Record Date: 3/19/2012 Meeting Date: 5/9/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 To receive the Report and Accounts for year ended 31 Dec 2011 FOR ISSUER FOR WITH 10 Re-elect Nyasulu as director FOR ISSUER FOR WITH 11 Re-elect Rifkind MP as director FOR ISSUER FOR WITH 12 Re-elect Storm as director FOR ISSUER FOR WITH 13 Re-elect Treschow as director FOR ISSUER FOR WITH 14 Re-elect Walsh as director FOR ISSUER FOR WITH 15 Re-appoint PricewaterhouseCoopers LLP as auditors of the company FOR ISSUER FOR WITH 16 To authorise the directors to fix the remuneration of the auditors FOR ISSUER FOR WITH 17 To renew the authority to directors to issue shares FOR ISSUER FOR WITH 18 To renew the authority to directors to disapply pre-emption rights FOR ISSUER FOR WITH 19 To renew the authority to the company to purchase its own shares FOR ISSUER FOR WITH 2 Approve the Directors Remuneration Report for the year ended FOR ISSUER FOR WITH 31 Dec 2011 20 To authorise political donations and expenditure FOR ISSUER FOR WITH 21 To shorten the notice period for general meetings FOR ISSUER FOR WITH 22 To adopt the new Articles of Association of the company FOR ISSUER FOR WITH 3 Re-elect Polman as Director FOR ISSUER FOR WITH 4 Re-elect Huet as director FOR ISSUER FOR WITH 5 Re-elect Fresco as director FOR ISSUER FOR WITH 6 Re-elect Fudge as director FOR ISSUER FOR WITH 7 Re-elect Golden as director FOR ISSUER FOR WITH 8 Re-elect Grote as director FOR ISSUER FOR WITH 9 Re-elect Mittal as director FOR ISSUER FOR WITH United Technologies Corporation Ticker Symbol: UTX CUSIP: Record Date: 2/15/2012 Meeting Date: 4/11/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Chenevert for director FOR ISSUER FOR WITH 1B Elect Faraci for director FOR ISSUER FOR WITH 1C Elect Garnier for director FOR ISSUER FOR WITH 1D Elect Gorelick for director FOR ISSUER FOR WITH 1E Elect Kangas for director FOR ISSUER FOR WITH 1F Elect Kullman for director FOR ISSUER FOR WITH 1G Elect McCormick for director FOR ISSUER FOR WITH 1H Elect McGraw III for director FOR ISSUER FOR WITH 1I Elect Myers for director FOR ISSUER FOR WITH 1J Elect Swygert for director FOR ISSUER FOR WITH 1K Elect Villeneuve for director FOR ISSUER FOR WITH 1L Elect Whitman for director FOR ISSUER FOR WITH 2 Appointment of the firm of PricewaterhouseCoopers LLP as FOR ISSUER FOR WITH independent auditor 3 Advisory vote to approve named executive officer compensation FOR ISSUER FOR WITH Verizon Communications Inc Ticker Symbol: VZ CUSIP: 92343V104 Record Date: 3/5/2012 Meeting Date: 5/3/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Carrion FOR ISSUER FOR WITH 1b Elect Healey FOR ISSUER FOR WITH 1c Elect Keeth FOR ISSUER FOR WITH 1d Elect Lane FOR ISSUER FOR WITH 1e Elect McAdam FOR ISSUER FOR WITH 1f Elect Moose FOR ISSUER FOR WITH Elect Moose 1g Elect Neubauer FOR ISSUER FOR WITH 1h Elect Nicolaisen FOR ISSUER FOR WITH 1i Elect Otis Jr FOR ISSUER FOR WITH 1j Elect Price FOR ISSUER FOR WITH 1k Elect Slater FOR ISSUER FOR WITH 2 Ratification of appointment of independent registered public FOR ISSUER FOR WITH accounting firm 3 Approve executive compensation FOR ISSUER FOR WITH 4 Disclosure of prior government service AGAINST SHAREHO AGAINST WITH 5 Disclosure of lobbying activities AGAINST SHAREHO AGAINST WITH 6 Vesting of performance stock units AGAINST SHAREHO AGAINST WITH 7 Shareholder right to call a special meeting AGAINST SHAREHO AGAINST WITH 8 Shareholder action by written consent AGAINST SHAREHO AGAINST WITH 9 Network neutrality for wireless broadband AGAINST SHAREHO AGAINST WITH Windstream Corp Ticker Symbol: WIN CUSIP: 97381W104 Record Date: 3/15/2012 Meeting Date: 5/9/2012 Proposal # Proposal Vote Author MRV Vs Mgmt Elect Armitage FOR ISSUER FOR WITH Elect Beall III FOR ISSUER FOR WITH Elect Foster FOR ISSUER FOR WITH Elect Frantz FOR ISSUER FOR WITH Elect Gardner FOR ISSUER FOR WITH Elect Hinson FOR ISSUER FOR WITH Elect Jones FOR ISSUER FOR WITH Elect Montgomery FOR ISSUER FOR WITH Elect Wells FOR ISSUER FOR WITH 2 Approve Windstream's performance incentive compensation plan FOR ISSUER FOR WITH 3 Vote on advisory (non-binding) resolution on executive compensation FOR ISSUER FOR WITH 4 Ratify appointment of PricewaterhouseCoopers LLP as FOR ISSUER FOR WITH windstream's independent registered public accountant for 2012 5 Ban on accelerated vesting of restricted stock AGAINST SHAREHO AGAINST WITH 6 Transparency and accountability in corporate spending on AGAINST SHAREHO AGAINST WITH political activities Wellpoint Inc Ticker Symbol: WLD CUSIP: 94973v107 Record Date: 3/15/2012 Meeting Date: 5/16/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1A Elect Baker MD FOR ISSUER FOR WITH 1B Elect Bayh FOR ISSUER FOR WITH 1C Elect Hill FOR ISSUER FOR WITH 1D Elect Peru FOR ISSUER FOR WITH 2 Ratify appointment of Ernst & Young as independent registered FOR ISSUER FOR WITH public accounting form for 2012 3 Advisory vote to approve compensation of named executive officers FOR ISSUER FOR WITH 4 Require semi-annual reporting on political contributions and AGAINST SHAREHO AGAINST WITH expenditures Waste Management Inc Ticker Symbol: WM CUSIP: 94106L109 Record Date: 3/13/2012 Meeting Date: 5/10/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1a Elect Anderson FOR ISSUER FOR WITH 1b Elect Cafferty FOR ISSUER FOR WITH 1c Elect Clark Jr FOR ISSUER FOR WITH 1d Elect Gross FOR ISSUER FOR WITH 1e Elect Pope FOR ISSUER FOR WITH 1f Elect Reum FOR ISSUER FOR WITH 1g Elect Rothmeier FOR ISSUER FOR WITH 1h Elect Steiner FOR ISSUER FOR WITH 1i Elect Weidemeyer FOR ISSUER FOR WITH 2 Ratify appointment of Ernst & Young LLP as the independent FOR ISSUER FOR WITH registered public accounting firm for 2012 Exxon Mobil Corporation Ticker Symbol: XOM CUSIP: 30231G102 Record Date: 4/4/2012 Meeting Date: 5/30/2012 Proposal # Proposal Vote Author MRV Vs Mgmt 1 Elect Boskin, Brabeck-Letmathe, Faulkner, Fishman, Fore, FOR ALL ISSUER FOR ALL WITH Frazier, George, Palmisano, Reinemund, Tillerson, Whitacre Jr. 2 Ratification of independent auditors FOR ISSUER FOR WITH 3 Advisory vote to approve executive compensation FOR ISSUER FOR WITH 4 Independent Chairman AGAINST SHAREHO AGAINST WITH 5 Majority vote for directors AGAINST SHAREHO AGAINST WITH 6 Report on political contributions AGAINST SHAREHO AGAINST WITH 7 Amendment of EEO Policy AGAINST SHAREHO AGAINST WITH 8 Report on natural gas production AGAINST SHAREHO AGAINST WITH 9 Greenhouse gas emissions goals AGAINST SHAREHO AGAINST WITH SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Bragg Capital Trust By (Signature and Title), Steven Scruggs, President /s/ Steven Scruggs By (Signature and Title), Benton Bragg, Treasurer /s/ Benton Bragg Date August 22, 2012
